UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2234


LINDA COSTELLO,

                  Plaintiff - Appellant,

          v.

BEVERLY JOHNSON, Manager, Place One Apartments, SP PLACE ONE LP,
(Owners),

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:11-cv-00198-JRS)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda Costello, Appellant Pro Se. David Drake Hudgins, HUDGINS
LAW FIRM, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Linda    Costello     appeals      the   district    court’s     order

denying relief on her complaint asserting claims under the Fair

Housing Act and for battery.             We have reviewed the record and

find   no   reversible    error.        Accordingly,     we     affirm   for   the

reasons stated by the district court.                Costello v. Johnson, No.

3:11-cv-00198-JRS (E.D. Va. Aug. 29, 2011).                   We dispense with

oral   argument     because     the    facts   and    legal    contentions     are

adequately    presented    in    the    materials     before     the   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2